Citation Nr: 0122888	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-01 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
January 12, 1997, for an award of service connection for 
obsessive-compulsive disorder (OCD). 

2.  Entitlement to an evaluation higher than 70 percent for 
service-connected OCD.


REPRESENTATION

Appellant represented by:	George Andre Fields, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's 
previously denied claim of entitlement to compensation for a 
psychiatric disability and granted him service connection and 
a 30 percent rating for OCD, effective from January 12, 1997.  
The veteran appealed the rating and effective date assigned 
for the award.  In the course of the appeal, a January 1999 
RO rating decision granted the veteran a 70 percent rating 
and a total rating for individual unemployability due to 
service-connected disability (TDIU), both effective from 
January 12, 1997.  The veteran now continues his appeal.  OCD 
is the veteran's sole service-connected disability at the 
present time.

The file indicates that the veteran is also claiming clear 
and unmistakable error with regard to an RO decision dated 
August 19, 1987, which pertained to denial of his claim of 
entitlement to nonservice-connected pension benefits.  This 
matter is referred to the RO for appropriate action.  In a 
separate decision issued the same day as the current 
decision, the Board has also found that there was no clear 
and unmistakable error in the October 12, 1978, Board 
decision which denied service connection for an acquired 
psychiatric disability.  


FINDINGS OF FACT

1.  In a February 1996 Board decision, the Board found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disability; 
this decision became final.  

2. On January 12, 1997, the veteran submitted an application 
to reopen his previously denied claim for service connection 
for a psychiatric disability; this application was 
accompanied by evidence deemed by VA to be new and material 
to his claim, which was subsequently reopened and allowed.

3.  The veteran's service-connected OCD is currently 
manifested by gross impairment in his thought processes which 
is of such a disabling degree as to produce total 
occupational impairment and severe social impairment.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 12, 1997, for the 
grant of service connection for OCD is not warranted.  38 
U.S.C.A. § 5110 (1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); 38 C.F.R. § 3.400 (2000).

2.  The criteria for a 100 percent schedular evaluation for 
service-connected OCD have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9404 (2000).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he served in 
the U.S. Army for a period of active duty from August 1971 to 
January 1972, during which time he was counseled for 
psychiatric and emotional problems on several occasions, 
including hospitalization and temporary institutionalization 
for what was described in the records as a psychotic break 
(characterized as a brief reactive psychosis) which responded 
to a treatment course of psychotropic medication.  Though no 
confirmed psychiatric disorder was diagnosed during service, 
he was diagnosed with a personality disorder, described as a 
chronic and severe immature personality which existed prior 
to his entry into service and which was manifested by poor 
goals, infantile affect, lack of self-confidence and extreme 
dependence.  Though found to have been physically qualified 
for military duty, the service medical review board deemed 
the veteran to have been administratively unfit due to his 
personality problems and he was recommended for separation.  
In January 1972, he was honorably discharged from the Army.

The veteran's medical history shows that after he separated 
from service in 1972, he received psychiatric treatment on 
several occasions for what was eventually diagnosed as OCD 
and schizophrenia.  His claims folder shows that in September 
1977, he filed his original claim for service connection for 
a psychiatric disability.  His claim was denied by the RO in 
an October 1977 decision which was later affirmed by the 
Board in a final appellate decision dated in October 1978.  
Thereafter, he filed several applications to reopen his claim 
with VA for service connection for his psychiatric 
disability.  Prior to the December 1997 RO decision on 
appeal, all of these applications to reopen his claim had 
been denied.  

Evidence previously reviewed by the Board included the report 
of an August 1994 VA examination which diagnosed the veteran 
with a brief psychotic episode during active service in 1971, 
with a Global Assessment of Functioning (GAF) score of 50.  
However, the Board determined in the February 1996 decision 
that the examiners who conducted the August 1994 examination 
did not link the veteran's in-service psychotic episode with 
his subsequent post-service psychiatric diagnoses, such that 
new and material evidence was presented (applying the laws 
and regulations governing what constituted new and material 
evidence which were extant at the time).  The file shows that 
in April 1996, the Board received a statement from the 
veteran which contained his request for a motion of 
reconsideration of its decision.  On May 8, 1996, the 
veteran's attorney filed a formal motion for reconsideration 
with the Board.  This motion was subsequently denied by the 
Board in June 1996.

On May 18, 1996, the veteran's attorney submitted a notice of 
appearance to the U.S. Court of Appeals for Veterans Claims 
(Court) which was signed by himself and the veteran.  Though 
this initiated an appeal of the February 1996 Board decision, 
the veteran subsequently withdrew his appeal on January 15, 
1997.  Almost immediately before withdrawing his appeal, on 
January 12, 1997, he applied to reopen his claim for service 
connection for a psychiatric disability.  The application to 
reopen was in the form of a written statement from his 
attorney which stated, essentially, that the veteran was 
applying for VA compensation for his psychiatric disabilities 
based upon submission of new and material evidence.

Medical evidence associated with the veteran's aforementioned 
reopened claim consisted of private and VA psychiatric 
counseling and treatment reports, including periods of 
psychiatric hospitalization, dated in 1977, 1978, and 1995 to 
1997.  The Board will consider the evidence pertinent to the 
increased rating and earlier effective date issues on appeal 
and thus will limit the scope of its review to the evidence 
dated concurrent to the grant of the claim.  This includes a 
private psychiatric assessment, dated in July 1995, which 
evaluated the veteran on a scale of impairment where the 
categories ranged from zero to 5, with zero meaning above 
average functioning relative to an ordinary person, 1 meaning 
average functioning relative to an ordinary person, and 2, 3, 
4 and 5 respectively corresponding to slight impairment, 
marked impairment, severe impairment and extreme impairment.  
According to this report, the veteran was rated as having 
slight impairment for propensity to engage in dangerous 
behavior; slight impairment for displaying behavior 
indicative of social withdrawal; slight impairment due to 
depressive symptoms; severe impairment for inability to 
manage stressful circumstances which result in significant 
exacerbation of psychiatric symptoms which are self-
destructive or harmful to others; severe impairment for 
inability to sustain focused attention for sufficient time to 
permit completion of tasks in normal work, school and 
vocational settings; severe impairment due to anxiety 
symptoms; severe impairment due to thought disorder; and 
severe impairment due to dissociative symptoms.  On his scale 
of functioning with regard to avoiding socio-legal law-
breaking behavior, he was assessed as being above average in 
functioning relative to an ordinary person.  He was assessed 
as being average in functioning relative to an ordinary 
person with regard to his physical status (i.e., no physical 
impairment), health status (i.e., no chronic health 
problems), and with his ability to maintain his personal 
hygiene, self-care, finances, and household and living 
responsibilities.  He was also assessed as being average in 
functioning relative to an ordinary person with regard to 
restraining himself from participating in negative social 
behavior.  

During the interview for the 1995 psychiatric evaluation, the 
veteran was noted to display symptoms of memory disturbance.  
He was resistant to the examiner's request that he provide 
information regarding his OCD behavior because, according to 
the veteran, doing so would trigger and activate the OCD 
symptoms he was attempting to suppress.  At the time of the 
evaluation he was using Zoloft for his psychiatric symptoms, 
but was reportedly not obtaining good results from this 
treatment course.  

The report of a January 1997 private psychiatric evaluation 
shows that the veteran was diagnosed with OCD.  The segment 
of this report which evaluated his mental status shows that 
he was well groomed and displayed a guarded attitude.  His 
motor activity was calm, his mood was depressed and his 
affect was constricted.  The veteran displayed delayed 
speech, but his orientation, memory, thought processes, fund 
of knowledge and his abstraction ability and ability to 
perform serial 7's and simple calculations were all intact.  
He displayed no impairment of his self-perception and his 
thought content was without delusion or hallucinations.  His 
judgment and insight were both characterized as being 
moderately impaired.  

In a July 1997 statement from the veteran's private 
psychiatrist, Robert D. Anderson, M.D., the psychiatrist 
reported that he had first treated the veteran in August 
1977.  Dr. Anderson's statement contained a detailed review 
of the veteran's service medical records and his medical 
history from that time to 1997.  Dr. Anderson's opinion, 
essentially, was that the veteran had a diagnosis of 
schizophrenia which was manifested by compulsive symptoms and 
which had its initial onset during active duty, evidenced by 
the brief reactive psychosis noted in his service medical 
records.  Dr. Anderson also presented the following 
statement:

In the diagnosis of schizophrenia, we expect a 
decrease in function from (the veteran's) previous 
level, or an inability to make use of what he has.  
(The veteran) has graduated from college and 
earned a MA, has written some reviews for a small 
newspaper, and has written a play.  Such education 
accomplishments would usually be considered 
evidence against schizophrenia.  Yet he functions 
at an impoverished gardener level, with multiple 
hospitalizations, failure in jobs, and inability 
to stand ordinary work stress.  (A prior 
psychiatric reviewer) emphasized (the veteran's) 
innate I.Q. of 120, but general failure in life.  
So do some of the other summaries.  This 
inconsistency and contradiction between apparent 
abilities and actual functioning may be the 
strongest evidence for an underlying psychotic 
process, and may need emphasis.  He apparently 
quit (his job at) Pacific Northern Bell because of 
inability to function.  

In November 1997, the veteran underwent a VA psychiatric 
examination for compensation purposes.  The reviewing VA 
psychiatrist had read the evidence contained in the veteran's 
claims file and was familiar with his medical history.  The 
psychiatrist noted that Dr. Anderson's report suggested a 
diagnosis of OCD.  The veteran reported that he had been 
receiving Supplemental Security Income (SSI) since 1985 and 
that he had a baccalaureate degree in English.  According to 
the veteran, one of his stories had been published in an 
anthology of short stories and two or three of his plays had 
been produced.  He expressed a desire to move to Los Angeles 
to have more of his plays produced.  

On mental status examination, the veteran appeared dressed 
casually for the interview.  He was alert, well-oriented and 
cooperative, displayed a normal range of affect and was 
mildly anxious though not depressed.  The examiner remarked 
that the veteran was not psychotic at the time of the 
interview nor, apparently, had he been for some time.  He did 
not experience any hallucinations or ideas of reference, or 
any recent obsessive thoughts or compulsive actions.  The VA 
examiner expressed his opinion that the veteran experienced a 
brief reactive psychosis in the autumn of 1971 while serving 
on active duty and that this episode was the beginning of 
what would later develop as an obsessive compulsive disorder.  
Additionally, the findings obtained from the veteran's 
psychiatric interview indicated that he had a personality 
disorder not otherwise specified (NOS).  The veteran was 
judged to be competent.  The final diagnoses were a history 
of a brief psychotic reaction in the autumn of 1971 and OCD, 
with a GAF score of 50.

In a December 1997 RO decision, the veteran was granted 
service connection and a 30 percent evaluation for OCD, 
effective from January 12, 1997.  The veteran filed a timely 
notice of disagreement with the RO decision with respect to 
the rating and effective date assigned.

In July 1998, the veteran underwent another VA psychiatric 
evaluation.  The report of this examination shows that the 
purpose of the examination was to determine what part, if 
any, did the OCD have on the veteran's reduced functioning.  
The report indicates that the examiner had fully reviewed the 
veteran's medical history contained within his claims file.  
Attention was directed by the examiner towards the GAF score 
of 50 which was assessed in prior VA examinations.  The 
examiner stated in his report that at the time of the 
examination the veteran was "terribly impaired" by his 
psychiatric difficulties.  Specifically, the examiner 
questioned the finding of a prior examination to the extent 
that it stated that the veteran had not been recently 
experiencing obsessive thoughts or compulsive actions.  The 
examiner remarked that this did not appear to be entirely 
true at the time of the 1998 interview, though the veteran 
appeared to have been able to obtain considerable help from 
his use of psychotropic medication (Anafranil and Zoloft) for 
the past six to seven years.  The veteran reported that even 
with the aid of medication, he still experienced a moderate 
degree of difficulty with his compulsions.  Specifically, he 
reported that he would check his stove three to four times to 
make certain that it was turned off, and he had a history of 
compulsive shoplifting in the past, with the shoplifting 
episodes associated with some rather bizarre, unusual 
thoughts which appeared to the examiner to be pre-psychotic 
or possibly psychotic in nature.  

The veteran reported that his life at the time of the 
examination was unstructured. Generally, his daily habit was 
to retire at 2:00 or 3:00 a.m., reading before going to bed, 
and then arising at around noon.  He stated that he did not 
fill his days with any particular activity, though he would 
occasionally go see a film.  He believed that he would have 
to be psychiatrically hospitalized were he to attempt to 
return to work. He denied having any problems related to 
substance abuse.  He reported that he graduated from high 
school prior to enlisting into service.  After his military 
discharge, he obtained a Bachelors degree in English in 1976 
and a Masters degree in creative writing in 1987.  He had 
written three plays and had recently been involved in 
rewriting his most recent play, though he had not earned any 
money from his works.  According to the veteran, he had 
received SSI payments since 1985, with a recent reduction in 
SSI benefits subsequent to his being awarded compensation for 
his service-connected OCD. 

On mental status examination, the veteran was casually 
dressed with balding, closely-cut hair.  He appeared rather 
detached and emotionally removed, was somewhat frozen in his 
appearance, and displayed poor eye contact with the examiner.  
He denied having any auditory or visual hallucinations or 
ideas of reference, but admitted to having experienced 
psychotic symptomatology during service which he felt 
uncomfortable discussing.  He was fully oriented as to time, 
place, person and situation and his memory for recent and 
remote events was good.  His affect was described as 
significantly flattened and he was very emotionally distant 
and detached.  He admitted that he made one suicide attempt 
during college in 1975.

The examiner's impression was that the veteran had a brief 
psychotic reaction during service and had proceeded 
thereafter to develop OCD.  His medication controlled a 
portion of his OCD symptomatology, but he remained 
significantly impaired by OCD.   The examiner remarked that 
the veteran's peculiar ideas and thoughts appeared to be 
quite close to active psychotic thinking.  It was evident to 
him that the veteran was unable to work due to the severity 
of his problems.  The examiner's opinion was that the veteran 
was only marginally functional in life and could not possibly 
gain or sustain employment, given the level of severity of 
his OCD.  He also experienced serious impairment in his 
social and occupational functioning as he appeared to have no 
close friends.  The veteran's Axis I diagnoses were history 
of brief psychotic reaction in the fall of 1971 and chronic, 
severe OCD, manifested by moderate ongoing obsessions and 
compulsions despite treatment with two psychotropic 
medications.  The examiner concurred with the GAF assessment 
of 50 made on prior VA examinations in 1994 and 1997.  He 
commented that the veteran had been psychotic in the past and 
appeared to be on the verge of psychosis at the current time.  
His shoplifting behavior appeared to be closely linked to his 
OCD and also to the psychotic elements of his mental 
functioning.  The examiner acknowledged that previous 
evaluators have entertained the opinion that the veteran's 
compulsions were not part of a distinct entity such as OCD 
but a muted form of an underlying psychotic illness.

In a January 1999 rating decision, the RO awarded the veteran 
a higher evaluation, to 70 percent, for service-connected 
OCD, and also granted him a TDIU.  Both awards were made 
effective from January 12, 1997.

II.  Analysis

(a).  Entitlement to an earlier effective date, 
prior to January 12, 1997, for an award of service 
connection for OCD.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VA has finalized regulations implementing the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a)).  This change in 
the law and regulations is applicable to the instant case.  
The Board finds that VA has satisfied the duties to notify 
and assist relative to the earlier effective date issue on 
appeal.  In the January 1999 Statement of the Case (SOC), the 
RO advised the veteran and his attorney of the evidence 
needed to substantiate and complete his claim.  They were 
advised of the evidence considered, pertinent law and 
regulations, and the reasons and bases for the denial of an 
earlier effective date.  VA has also discharged its duty to 
assist the veteran in the development of facts relating to 
this claim.  He has identified no additional records which 
would aid his claim.  

Generally, the effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

In the instant case, the veteran first filed a claim for VA 
compensation for a psychiatric disability in September 1977, 
over five years after his separation from active duty.  Thus, 
for purposes of discussion, he would never have been assigned 
an effective date back to the day after the date of his 
service separation even if his claim had been granted in 
1977.  His original claim of service connection for a 
psychiatric disorder was denied on the merits in an October 
1977 RO decision, which was later affirmed by the Board in 
October 1978.  (The Board has found, in a decision issued on 
the same date as the current decision, that there was no 
clear and unmistakable error in the October 1978 Board 
decision which denied service connection for an acquired 
psychiatric disability.)  Thereafter, until the time of the 
RO decision currently on appeal, all applications to reopen 
his claim were denied, with the most recent final 
determination in this regard being a February 14, 1996 Board 
decision.  This decision denied his application to reopen his 
claim for failure to present new and material evidence.  An 
appeal of this decision to the Court was initiated by the 
veteran but, ultimately, the appeal was withdrawn by him on 
January 15, 1997.  Thus, the February 1996 Board decision 
became final.  This appellate determination subsumed the 
prior RO decision on appeal; therefore, for the purposes of 
establishing absolute limits, the earliest possible effective 
date for the veteran's service connection award for OCD would 
be February 15, 1996, the day after the final February 14, 
1996, Board decision.

A review of the file shows that between February 15, 1996, 
and January 12, 1997, the veteran and his attorney submitted 
documents to VA which pertained only to their motion for 
reconsideration of the February 1996 Board decision.  No VA 
treatment during the relevant time period is shown.  It was 
not until January 12, 1997, that the veteran (via his 
attorney) submitted a statement which could be construed as 
an application to reopen his claim for service connection 
benefits.  The statement contained specific mention of an 
intent to reopen the claim as it addressed his application 
for VA compensation for his psychiatric disabilities based 
upon new and material evidence.  The claim was subsequently 
reopened and allowed.  Therefore, as the veteran did not 
successfully reopen his claim for service connection for a 
psychiatric disorder until January 12, 1997, the RO correctly 
used this date when it assigned an effective date for the 
grant of service connection for OCD.  January 12, 1997, 
represents the later of the date of receipt of the claim or 
the date entitlement arose.

(b.)  Entitlement to an evaluation higher than 70 
percent for service-connected OCD.

The Board finds that VA has met its duties to notify the 
veteran and his representative of evidence needed to 
substantiate and complete his claim and assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In the SOC, the veteran and 
his representative were advised of the evidence considered by 
the RO, the rating criteria for a higher evaluation and the 
reasons and bases for the denial of his claim.  The 
identification of additional treatment provider records has 
been requested, but no such providers have been identified.  
There are no relevant records of which VA is aware that have 
not been obtained.  

The Board notes that the veteran has reportedly been awarded 
SSI benefits as early as 1985.  Though Social Security 
Administration (SSA) records are relevant and probative to 
claims for VA benefits (see Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992)), in view of this appeal's favorable 
determination and grant of full benefits, a remand to obtain 
these pertinent SSA records would be an unnecessary and 
inefficient use of time and VA resources.  Therefore, the 
Board finds that all relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon lack of usefulness of the part or system affected, 
especially in self-support.  38 C.F.R. § 4.10.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.  In the present 
case, the veteran's OCD is rated as 70 percent disabling 
under the criteria for rating anxiety disorders, as contained 
in 38 C.F.R. § 4.130, Diagnostic Code 9404.  Under these 
criteria, a 70 percent rating is warranted where the 
objective medical evidence demonstrates that the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran claims entitlement to the next high rating above 
70 percent for OCD, which is a 100 percent rating.  The 
criteria under 38 C.F.R. § 4.130 for a 100 percent schedular 
evaluation requires that the veteran have total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The aggregate of the medical evidence, dated from 1995 to 
1998, with special attention directed towards Dr. Anderson's 
psychiatric summary of July 1997, and the VA psychiatric 
examination conducted in 1998, shows that the veteran was 
fully oriented on all spheres and did not have impairment of 
memory regarding his sense of self.  He also appeared 
casually dressed and clean in appearance on all examinations, 
indicating that he was able to maintain his personal hygiene 
and perform all necessary activities of daily living.  
Nowhere was he shown to have been incompetent for VA 
compensation purposes.  Though he had a history of a single 
suicide attempt while in college in the mid-1970's, the 
evidence does not show that he presently poses a violent 
threat to himself or others.  While the veteran had displayed 
thought patterns which the 1998 VA examiner characterized to 
have been bizarre to the point of being on the border of 
psychotic, the evidence does not show that he is beset by 
psychotic delusions or hallucinations of a frequent and 
persistent nature.  

Though it may appear from the preceding discussion that the 
veteran has the potential to function rather well despite his 
OCD, given his educational background, his evident talent as 
a writer, and his apparent benefit from psychotropic 
medication, the facts tend to demonstrate otherwise.  The 
rating criteria provide for a total rating where the 
objective evidence demonstrates total occupational and social 
impairment due to gross impairment in thought processes.  
With this in mind, the Board notes that in his July 1997 
statement, Dr. Anderson took into consideration the veteran's 
intelligence, scholastic accomplishments and personal 
achievements and despite this, he still regarded the veteran 
as functioning only at an "impoverished gardener's level, 
with multiple hospitalizations, failure in jobs, and 
inability to stand ordinary work stress" due to his 
psychiatric problems.  Dr. Anderson's pessimistic opinion 
regarding the veteran's employment prospects are shared by 
VA's own psychiatrists.  The examiner in the July 1998 
examination had reviewed the claims file, interviewed the 
veteran and concluded that not only was he marginally 
functional in life, it was impossible for him to gain or 
sustain employment due to the severity of his OCD.  He 
evidently had problems with compulsive shoplifting and he 
also had serious social impairment and apparently had no 
close friends.  This very pessimistic assessment of his 
social and occupational impairment more closely approximates 
the criteria for a 100 percent rating for OCD.  While he 
appears to be severely impaired in his social functioning 
level, there appears to be an even more serious and total 
loss of his occupational functioning due to gross impairment 
in his thought processes attributable to OCD.  The VA 
psychiatric examiner arrived at this conclusion through 
review and incorporation of the findings of the prior 
November 1997 VA examination and Dr. Anderson's assessment.  
Therefore, the facts of the case warrant the assignment of a 
higher evaluation, to a schedular 100 percent, for service-
connected OCD based on application of the rating schedule.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9404.

Lastly, the Board notes that this case is based on an appeal 
of a December 1997 RO decision, which had granted the veteran 
service connection for OCD effective from January 12, 1997, 
the date on which he successfully reopened his previously 
denied claims for compensation benefits, almost 25 years 
after his honorable discharge from service.  As previously 
discussed in this appellate decision, this effective date has 
been affirmed by the Board.  Consideration, however, must be 
made regarding whether the case requires referral to the RO 
for the assignment of separate ratings for his service-
connected psychiatric disability for separate periods of 
time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, however, that such a referral is 
not warranted with regard to the rating issue on appeal 
because the 100 percent schedular evaluation is based on the 
most severe disability picture presented by the medical 
evidence associated with the record; this evidence both 
precedes and encompasses the effective date of the award of 
service connection for OCD to the present time.  


ORDER

Assignment of an effective date prior to January 12, 1997, 
for the grant of service connection for OCD is denied.

An award of a higher evaluation, to a schedular 100 percent, 
for service-connected OCD is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

